TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED APRIL 30, 2014



                                     NO. 03-12-00075-CR


                                 Darrell J. Harper, Appellant

                                                v.

                                 The State of Texas, Appellee




           APPEAL FROM THE 147TH DISTRICT COURT OF TRAVIS COUNTY
           BEFORE CHIEF JUSTICE JONES, JUSTICES ROSE AND GOODWIN
                   AFFIRMED -- OPINION BY JUSTICE GOODWIN




This is an appeal from the judgments of conviction entered by the trial court. Having reviewed

the record and the parties’ arguments, the Court holds that there was no reversible error in the

trial court’s judgments of conviction. Therefore, the Court affirms the trial court’s judgments of

conviction. Because appellant is indigent and unable to pay costs, no adjudication of costs

is made.